In his application for a rehearing the plaintiff complains of the statement made in the opinion rendered in this case, to the effect that the title to the property on the west side of Trenton Street passed to the building and loan association free from any tax lien, because the mortgage certificate which was read by the sheriff at the time of the sale disclosed that there was no other lien against the property than the tax lien which was paid when the building and loan association bought the property. The plaintiff construes this statement as meaning that a sheriff's sale will convey a title free from a recorded lien if the lien is not mentioned in the mortgage certificate read by the sheriff. What we intended to say was that there was no lien recorded against the property except the tax lien which the building and loan association paid at the time of the sale, as shown by the mortgage certificate which the sheriff read, etc.
With this explanation, the petition for a rehearing is denied. *Page 415